DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 17-20, 24-25 in the reply filed on February 9, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 25 is objected to because of the following informality: “the central optic zone is not piano” should be corrected to “the central optic zone is not plano” to correct an apparent typographical error. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 2, 4, 5, 7, 24 (and any respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
wherein the temporal optical zone and the nasal optical zone each provide variable focal lengths across their respective optical zones and wherein the average focal length within the temporal optical zone is the second focal length and the average focal length of the nasal optical zone is the third focal length” (the assumed meaning for purposes of examination) or does applicant mean “wherein the temporal optical zone and the nasal optical zone each provide variable focal lengths across their respective optical zones and wherein at least one focal length value within the temporal optical zone is the second focal length and at least one focal length value within the nasal optical zone is the third focal length” or is some other meaning intended. For the aforementioned reasons, the claim is vague and indefinite. 
	With respect to claim 4, the claimed “the lens power profile” lacks an antecedent basis and is vague and indefinite. Furthermore the power of the different regions of the lens will inherently not be arbitrary and will therefore will inherently be determined based on a predetermined power profile of the lens. It is therefore not clear as to what claim 4 is adding as a limitation that is not already claimed/inherent. As such, the claim is vague and indefinite. The claim has been searched to the extent it could be understood. 

	With respect to claim 7, the claimed “or refractive surgery” is vague and indefinite. Specifically, the surgery itself will not have a “central optical zone”, “temporal optical zone” etc. Instead, an eye of a patient that is the result of a refractive surgical procedure will have the claimed zones. As such, the claimed “refractive surgery” as the “ophthalmic system” is vague and indefinite. For purposes of examination, the assumed meaning is “…an orthokeratology lens or a corneal implant or an eye of a patient as a result of a refractive surgical procedure”. 
	With respect to claim 24, the claimed “caused by the stabilization mechanism” is vague and indefinite. Specifically, claim 24 depends from claim 17 which has not claimed the lens comprising a stabilization mechanism. As such, it is not clear if the dependency of the claim is incorrect or if limitations were inadvertently omitted. For purposes of examination, it is presumed that claim 24 depends from claim 20 (and not from claim 17). 
so as to extend across horizontal half meridians of the lens to different extents” is vague and indefinite. Specifically, by first claiming the lens as asymmetrical about a vertical meridian, applicant is claiming that left and right sides of the central optical zone are asymmetrical. By then claiming “extend across horizontal half meridians of the lens to different extents”, applicant is claiming the top and bottom portions of the central optical zone as asymmetrical i.e. “about a horizontal meridian”. It is therefore not clear if applicant is claiming asymmetrical relative to a vertical meridian through the center of the lens, asymmetrical relative to a horizontal meridian through the lens, or asymmetrical relative to both. The inconsistency and lack of clarity renders the claim vague and indefinite. For purposes of examination, the claim has been examined to the extent this limitation could be understood. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankaridurg publication number 2015/0331255. 
With respect to claim 1, Sankaridurg discloses the limitations therein including the following: an ophthalmic system for a myopic eye (abstract, paragraph 0002); a central optical zone with a first refractive power (abstract, fig 1, paragraphs 0009-0010, 0021-0022, 0034, regions “1” and/or “7” as the “central optical zone”); a temporal optical zone with a second focal length different to the first focal length configured to focus images at the nasal peripheral retina of the eye (fig 1, paragraphs 0024, peripheral region “2” as the “temporal optical zone” and disclosed as having additional power with respect to the central optical zone and being a peripheral temporal region will inherently focus images to the opposite side of the peripheral retina i.e. to the nasal peripheral retina similar to applicant’s invention); a nasal optical zone with a third focal length different to the first focal length configured to focus images at the temporal peripheral retina of the eye (fig 1, paragraphs 0024, 0037, peripheral region “6” as the “nasal optic zone” disclosed as having greater power with respect to the central zone and having less than half the power with respect to zone “2” and being a peripheral nasal region will inherently focus images to the opposite side of the peripheral retina i.e. to the temporal peripheral retina similar to applicant’s invention); the first focal length is selected to provide acceptable vision for distance (paragraphs 0009-0010, 0021-0022, 0034); the second and third focal lengths differing from each other (paragraphs 0024, 0037); the 
With respect to claim 2, Sankaridurg further discloses the second and third focal lengths as substantially variable across their respective optical zones (figs 2 and 3, paragraphs 0009-0010, 0018, 0046). 
	With respect to claim 3, Sankaridurg further discloses the ophthalmic system as a contact lens or spectacle lens (paragraph 0014). 
	With respect to claim 4,  Sankaridurg further discloses the first, second and third focal lengths determined by the lens power profile (abstract, paragraphs 0020-0037). Regardless, the focal lengths are not being arbitrarily determined and are therefore inherently being determined based on the lens power profile. 
	With respect to claim 5, Sankaridurg further discloses the lens power profile such that the second focal power is relatively more positive than the first and third power profiles (paragraphs 0024, 0037). Regardless, if the second focal length is shorter than the first and third focal lengths (as claimed in independent claim 1) then inherently the 
	With respect to claim 9, Sankaridurg further discloses the central optic zone, temporal optic zone and nasal optic zone as substantially unequal in surface area (fig 2). 
Claim(s) 1-5, 9, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Contet publication number 2015/0146164. 
With respect to claim 1, Contet discloses the limitations therein including the following: an ophthalmic system for a myopic eye (abstract, paragraph 0281); a central optical zone with a first refractive power (fig 11 or 17, paragraphs 0035, 0072, 0084, 0274 either the “central vision zone” disclosed as providing clear vision for driving or the “far vision zone” disclosed as providing far distance correction); a temporal optical zone with a second focal length different to the first focal length configured to focus images at the nasal peripheral retina of the eye (fig 11 or 17, paragraphs 0205, 0330, the disclosed “temporal optical zone” and disclosed as having additional power with respect to the central optical zone and being a peripheral temporal region will inherently focus images to the opposite side of the peripheral retina i.e. to the nasal peripheral retina similar to applicant’s invention); a nasal optical zone with a third focal length different to the first focal length configured to focus images at the temporal peripheral retina of the eye (fig 11 or 17, paragraphs 0205, 0330, the disclosed “nasal optical zone” and disclosed as having additional power with respect to the central optical zone and being a peripheral nasal region will inherently focus images to the opposite side of the peripheral retina i.e. to the temporal peripheral retina similar to applicant’s invention); 
With respect to claim 2, Contet further discloses the second and third focal lengths as substantially variable across their respective optical zones (figs 11 or 17). 
	With respect to claim 3, Contet further discloses the ophthalmic system as a contact lens or spectacle lens (abstract). 
	With respect to claim 4,  Contet further discloses the first, second and third focal lengths determined by the lens power profile (abstract, paragraphs 0133-0148). Regardless, the focal lengths are not being arbitrarily determined and are therefore inherently being determined based on the lens power profile. 
	With respect to claim 5, Contet further discloses the lens power profile such that the second focal power is relatively more positive than the first and third power profiles (figs 11 or 17, paragraphs 0205, 0330). Regardless, if the second focal length is shorter than the first and third focal lengths (as claimed in independent claim 1) then inherently 
	With respect to claim 9, Contet further discloses the central optic zone, temporal optic zone and nasal optic zone as substantially unequal in surface area (figs 11 or 17, the central zone having differing surface area than the peripheral zones and the temporal zone having a differing surface area than the nasal zone due to the inset). 
With respect to claim 17, Contet discloses the limitations therein including the following: an ophthalmic lens for a myopic eye (abstract, paragraph 0281); a horizontal axis that includes a center point of the lens and extends across the lens from the most nasal side to the most temporal side in an as worn position (figs 11 or 17, any horizontal axis extending from one end of the lens to the other end and through the optical center point); a central optical zone with a first power profile for correcting the refractive error at the fovea of the eye (fig 11 or 17, paragraphs 0035, 0072, 0084, 0274 either the “central vision zone” disclosed as providing clear vision for driving or the “far vision zone” disclosed as providing far distance correction); the central optic zone comprising the center point of the lens (figs 11 or 17); a temporal optical zone with a second power profile different to the first power profile and configured to focus images close to or on the nasal peripheral retina of the eye (fig 11 or 17, paragraphs 0205, 0330, the disclosed “temporal optical zone” and disclosed as having additional power with respect to the central optical zone and being a peripheral temporal region will inherently focus images to the opposite side of the peripheral retina i.e. to the nasal peripheral retina similar to applicant’s invention); the temporal optical zone located temporally when in a worn position and comprising a region along the horizontal axis (figs 11 or 17 
	With respect to claim 18, Contet further discloses the ophthalmic system as a spectacle lens (abstract). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaridurg. 
	With respect to claim 6, Sankaridurg discloses as is set forth above but does not specifically disclose the add power of second power profile i.e. for peripheral zone “2” as being more positive from the central zone by about 0.75D. However, Sankaridurg further discloses the peripheral zone “2” has having more positive power than the central optic zone by between 0.25D and 4.0D depending on the near correction needs of the wearer (paragraph 0026). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the peripheral zone “2” has having about 0.75D greater add power than the central optic zone since Sankaridurg discloses the peripheral zone “2” having greater power of a value range that includes 0.75D for the purpose of providing the required near vision add power based on the near vision correction needs of the wearer. 
Claims 1-5, 7-8, 17-20, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho publication number 2013/0182216 (Ho’216).
	With respect to claim 1, Ho’216 discloses the limitations therein including the following: an ophthalmic system for a myopic eye (abstract, paragraph 0002, 0018); a central optical zone with a first refractive power (abstract, figs 6-9, paragraph 0019, 
With respect to claim 1, Ho’216 discloses as is set forth above including disclosing the second focal length shorter than the first focal length (see above) and apparently also disclosing embodiments in which the second focal length is shorter than the third focal length (claim 32). Regardless, Ho’216 discloses that the second and third 
With respect to claim 2, Ho’216 further discloses the second and third focal lengths as substantially variable across their respective optical zones (paragraphs 0038-0039). 
	With respect to claim 3, Ho’216 further discloses the ophthalmic system as a contact lens or spectacle lens (paragraph 0018). 
	With respect to claim 4, Ho’216 further discloses the first, second and third focal lengths determined by the lens power profile (abstract). Regardless, the focal lengths 
	With respect to claim 5, Ho’216 further discloses the lens power profile such that the second focal power is relatively more positive than the first and third power profiles (abstract, paragraphs 0019, 0043, claim 32). Regardless, if the second focal length is shorter than the first and third focal lengths (as claimed in independent claim 1) then inherently the second focal power profile will be relatively more positive than that of the first and third power profiles. 
	With respect to claim 7, Ho’216 further discloses the ophthalmic system as an orthokeratology lens or a corneal implant (paragraph 0018). 
	With respect to claim 8, Ho’216 further disclose the first, second and third focal lengths determined by the effect of the ophthalmic system on the corneal curvature or corneal power or both (paragraph 0048). 
With respect to claim 17, Ho’216 discloses the limitations therein including the following: an ophthalmic lens for a myopic eye (abstract, paragraph 0002, 0018); a horizontal axis that includes a center point of the lens and extends across the lens from the most nasal side to the most temporal side in an as worn position (figs 6-9, any horizontal axis extending from one end of the lens to the other end and through the optical center point); a central optical zone with a first power profile for correcting the refractive error at the fovea of the eye (abstract, figs 6-9, paragraph 0019, 0036, 0043, 0047); the central optic zone comprising the center point of the lens (figs 6-9); a temporal optical zone with a second power profile different to the first power profile (abstract, paragraphs 0019, 0043, disclosing the temporal optical zone having a 
With respect to claim 17, Ho’216 discloses as is set forth above including disclosing the second power profile relatively more positive than the first power profile (see above) and apparently also disclosing embodiments in which the second power profile is relatively more positive than the third power profile (claim 32). Regardless, Ho’216 discloses that the second and third power profiles differ from each other (abstract, paragraphs 0019, 0043). For the second and third power profiles to differ from each other would involve only two possibilities, that the second power profile is relatively less positive than the third power profile or that the second power profile is relatively 
With respect to claim 18, Ho’216 further discloses the ophthalmic lens as a spectacle lens (paragraph 0018).
With respect to claim 19, Ho’216 further discloses the ophthalmic lens as an orthokeratology lens wherein the first to third power profiles are effected as reshaping the cornea of the eye (paragraphs 0018, 0048). 
With respect to claim 20, Ho’216 further discloses the ophthalmic lens as a contact lens with a lens stabilization mechanism for orienting the lens on the eye (paragraphs 0018, 0034). 
With respect to claim 24, Ho’216 further discloses the central optic zone located between the nasal and temporal optic zones (figs 6-9); the central optic zone being 
With respect to claim 25, Ho’216 further discloses the central optic zone as not plano and includes a refractive power for correcting defocus (claim 34). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho’216 in view of Shahinpoor publication number 2012/0116505. 
	With respect to claim 10, Ho’216 discloses as is set forth above including disclosing the use of contact lenses, spectacle lenses and corneal implants all as means of correcting ocular issues due to myopia (Ho’216, abstract, paragraph 0002, 0018) and further discloses the use of scleral lenses (Ho’216, paragraph 0048) but does not specifically disclose the use of scleral implants.  Shahinpoor teaches that in correcting ocular problems due to myopia, in addition to the use of contact lenses, spectacle lenses and corneal implants, that scleral implants can also be used as an alternative means of providing correcting of ocular issues due to myopia (abstract, paragraphs 0004-0005). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the ophthalmic system of Ho’216 as being implemented through the use of a scleral implant since Shahinpoor teaches that 
Prior Art Citations
	Varnas publication number 2012/0257161 (such as figs 11, 13, 15, 17); Ryndin et al publication number 2013/0100398 (such as fig 6, the “FV” line); and Rosen et al publication number 2015/0320547 (such as paragraphs 0013, 0032) are being cited herein to show additional ophthalmic systems that would have also either read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. 
	With respect to claims 7-8, 10, 19-20, Cortet further teaches that the lens can be a contact lens or an implant lens (paragraph 0024) and therefore could have been used as a 103 rejection to make obvious claims 7-8, 10, 19-20, however, such rejections would have been repetitive. 
	With respect to claims 7-8 and 10, Sankaridurg together with a teaching reference such as Cortet could have been used as a 103 rejection to make obvious claims 7-8 and 10, however, such rejections would have been repetitive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 15, 2022